DIANE D. DALMY ATTORNEY AT LAW 8965 W. CORNELL PLACE LAKEWOOD, COLORADO 80227 303.985.9324 (telephone) 303.988.6954 (facsimile) email: ddalmy@earthlink.net August 16, 2010 Securities and Exchange Commission 450 Fifth Street N.W. Washington, D.C. 20549 Attn:Mark C. Shannon Branch Chief James Giugliano Staff Accountant Re:Denarii Resources Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed April 15, 2010 Filed 10-Q/A for Fiscal Quarter Ended March 31, 2010 June 1, 2010 File No. 000-53389 To Whom It May Concern: On behalf of Denarii Resources Inc., a Nevada corporation (the “Company”), this letter is in response to the letter from the Securities and Exchange Commission letter dated July 20, 2010 (the “SEC Letter”). Based upon our telephone conference call, we will be responding to the comments in the SEC Letter and filing the Company’s amended Form 10-K for fiscal year ended December 31, 2009 and 10-Q/A for quarter ended March 31, 2010 by the deadline provided in the extension to August 24, 2010. Sincerely, Diane D. Dalmy
